Case 2:19-cv-00138-TS-DBP Document 102 Filed 06/02/21 PageID.1352 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

  JANA MEDRANO and CHRISTIAN
  TORRES, individually and as parents and
  co-representatives of the estate of BABY A,
  deceased,

                         Plaintiffs,                   MEMORANDUM DECISION AND
                                                       ORDER
  v.

  UNITED STATES OF AMERICA;
  MOUNTAIN VALLEY IMAGING OF
  UTAH, LLP; JOHN C. OLSON, MD;                       Case No. 2:19-CV-138 TS-DBP
  INTERMOUNTAIN HEALTH SERVICES,
  INC. D/B/A UTAH VALLEY HOSPITAL;                    District Judge Ted Stewart
  JODIE LAYTON D/B/A UTAH VALLEY
  OB ULTRASOUND; HELEN
  FELTOVICH, MD; and JOHN DOES I-X,

                         Defendants.


        This matter is before the Court on Defendant John C. Olson, M.D. and Mountain Valley

 Imaging of Utah’s Motion for Partial Summary Judgment as to Plaintiffs’ Punitive Damages

 Claim. For the reasons discussed below, the Court will deny the Motion as untimely.

                                         I. BACKGROUND

        This is a wrongful death action arising from the allegedly negligent treatment Plaintiff

 Jana Medrano received prenatally and during her labor and delivery, which allegedly caused the

 death of Baby A. Ms. Medrano obtained a physician-ordered obstetric ultrasound from

 Defendant Jodie Layton. Ms. Layton then sent her notes and images to the interpreting

 radiologist, Defendant John C. Olson, M.D. Plaintiffs allege that Dr. Olson breached the

 relevant standard of care by failing to detect a serious fetal abnormality: gastroschisis. As part of



                                                  1
Case 2:19-cv-00138-TS-DBP Document 102 Filed 06/02/21 PageID.1353 Page 2 of 3




 their prayer for relief, Plaintiffs seek an award of punitive damages. Dr. Olson and Mountain

 Valley Imaging of Utah now seek partial summary judgment on Plaintiffs’ punitive damages

 claim.

                                           II. DISCUSSION

          The operative Scheduling Order in this case established December 30, 2020, as the

 deadline for filing dispositive or potentially dispositive motions.1 Defendants filed the instant

 Motion on May 17, 2021, well after the dispositive motion deadline. Defendants contend that

 their Motion, though styled as a motion for partial summary judgment, is not a dispositive

 motion and, therefore, not governed by that provision of the scheduling order.

          A dispositive motion is “[a] motion for a trial-court order to decide a claim or case in

 favor of the movant without further proceedings.” 2 A claim is “[a] demand for money, property,

 or a legal remedy to which one asserts a right” and is “the part of a complaint in a civil action

 specifying what relief the plaintiff asks for.” 3 Here, Plaintiffs have made a demand for punitive

 damages against Defendants, constituting a “claim.” Defendants’ Motion is potentially

 dispositive of that claim and is therefore untimely under the Scheduling Order.

          Federal Rule of Civil Procedure 16(b)(4) provides that a “schedule may be modified only

 for good cause and with the judge’s consent.” “In practice, this standard requires the movant to




          1
              Docket No. 74, at 2.
          2
              Dispositive Motion, Black’s Law Dictionary (11th ed. 2019).
          3
              Claim, Black’s Law Dictionary (11th ed. 2019).


                                                    2
Case 2:19-cv-00138-TS-DBP Document 102 Filed 06/02/21 PageID.1354 Page 3 of 3




 show the ‘scheduling deadlines cannot be met despite [the movant’s] diligent efforts.’” 4

 Defendants make no attempt to show why the Motion could not have been filed prior to the

 dispositive motion deadline. The only evidence submitted with their Motion is a declaration

 from Dr. Olson about his intent when he interpreted the ultrasound in 2017. There is no reason

 this declaration could not have been created prior to the deadline. Therefore, Defendants’

 Motion will be denied. Defendants remain free, of course, to seek judgment as a matter of law

 on the issue of punitive damages if Plaintiffs fail to present sufficient evidence at trial.

                                          III. CONCLUSION

        It is therefore

        ORDERED that John C. Olson, M.D. and Mountain Valley Imaging of Utah’s Motion for

 Partial Summary Judgment as to Plaintiffs’ Punitive Damages Claim (Docket No. 99) is

 DENIED.

        DATED this 2nd day of June, 2021.

                                                BY THE COURT:



                                                Ted Stewart
                                                United States District Judge




        4
           Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (quoting
 Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001)) (alteration in
 original).


                                                    3
